2009 Participants Meeting The 2009 Meeting of Participants was held in Washington, D.C., on Tuesday, November 24, 2009. The following matters were put to a vote of the Participants at the meeting through the solicitation of proxies: John J. Sweeney was elected to chair the Board of Trustees by: votes for 2,309,816.527; votes against 59,069,724; votes abstaining 961.902; votes not cast 896,556.455. The table below details votes pertaining to Trustees who were elected at the Meeting. The following Trustees were not up for reelection and their terms of office continued after the Meeting: Richard L. Trumka, Arlene Holt Baker, Frank Hurt, James A. Williams, George Latimer, Tony Stanley, and Jack Quinn. Ernst & Young LLP was ratified as the HIT's Independent Registered Public Accounting Firm by: votes for 2,332,330.964; votes against 35,535.839; votes abstaining 1,981.350; votes not cast 896,556.455. Trustee Votes For: Votes Against: Votes Abstaining: Mark Ayers 2,228,778.115 141,070.038 0 John J. Flynn 2,318,670.833 51,177.320 0 Lindell Lee 2,318,670.833 51,177.320 0 Elizabeth H. Shuler 2,317,788.962 51,177.320 881.871 Stephen Frank 2,307,980.655 51,177.320 10,690.178 Richard Ravitch 2,316,604.066 50,981.734 2,262.353 Marlyn J. Spear 2,307,980.655 51,177.320 10,690.178 Votes not cast 896,556.455 AFL-CIO HOUSING INVESTMENT TRUST
